Citation Nr: 0003683	
Decision Date: 02/11/00    Archive Date: 02/15/00

DOCKET NO.  96-40 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent from 
September 19, 1995 to March 20, 1998, for gouty arthritis of 
both shoulders, left ankle, sacroiliac, and first and fifth 
toes of the right foot.

2.  Entitlement to an evaluation in excess of 20 percent from 
March 21, 1998, for gouty arthritis of the right shoulder, 
left ankle, and first and fifth toes of the right foot.

3.  Entitlement to an evaluation in excess of 20 percent from 
March 21, 1998, for gouty arthritis of the left (minor) 
shoulder with limitation of motion and pain.

4.  Entitlement to an evaluation in excess of 10 percent from 
March 21, 1998, for degenerative joint disease of the lumbar 
spine with painful motion.

5.  Entitlement to an increased evaluation for gouty 
arthritis of the right knee with limitation of extension and 
pain on motion, currently evaluated as 30 percent disabling.

6.  Entitlement to an increased evaluation for gouty 
arthritis of the left knee with limitation of extension and 
pain, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel


INTRODUCTION

The veteran had active service from February 1937 to February 
1940, and from February 1940 to June 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the benefits sought on 
appeal.

A rating decision on appeal denied the veteran's claim of 
entitlement to an evaluation in excess of 40 percent for his 
service-connected gouty arthritis of the shoulders, knees, 
left ankle, sacroiliac, and first and fifth toes of the right 
foot.   Subsequent rating decisions during the pendency of 
this appeal increased the assigned evaluation for this 
service-connected disability.  Inasmuch as the increased 
evaluations assigned in two later rating decisions during the 
course of appeal do not reach the maximum benefit under the 
rating schedule, the claim for an increased evaluation 
remains in controversy and is still a viable issue for 
appellate consideration by the Board.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

Only the issues set forth on the title page of this document 
are properly before the Board for review.  It is noted in 
this regard that in correspondence of August 1999, the 
veteran's son wrote indicating that the veteran believed that 
he was entitled to a total disability rating for 
compensation, based on individual unemployability.  Such 
matters have not been fully developed or certified for the 
Board's review at this time and they are referred to the RO 
for appropriate consideration.


FINDINGS OF FACT

1.   From September 19, 1995 to March 20, 1998, the veteran's 
gouty arthritis of both shoulders, left ankle, sacroiliac, 
and first and fifth toes of the right foot is manifested by 
limitation of motion and complaints of pain.

2.  From March 21, 1998, the veteran's gouty arthritis of the 
right shoulder, left ankle, and first and fifth toes of the 
right foot is manifested by complaints of chronic pain in the 
feet, with marked limitation of motion of the feet during 
flare-ups.

3.  From March 21, 1998, the veteran's gouty arthritis of the 
left (minor) shoulder with limitation of motion and pain, is 
manifested by abduction limited to 90 degrees.

4.  From March 21, 1998, the veteran's degenerative joint 
disease of the lumbar spine with painful motion is manifested 
by severe limitation of motion of the lumbar spine and 
complaints of severe pain.

5.  The veteran's gouty arthritis of the right knee with 
limitation of extension and pain on motion, is manifested by 
normal stability, flexion of 90 degrees and an inability to 
extend fully.

6.  The veteran's gouty arthritis of the left knee with 
limitation of extension and pain on motion, is manifested by 
normal stability, flexion of 90 degrees and an inability to 
extend fully.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 40 percent, 
from September 19, 1995 to March 20, 1998, for gouty 
arthritis of both shoulders, left ankle, sacroiliac, and 
first and fifth toes of the right foot, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic 
Codes 5017-5002, 5201, 5271, 5294, 5295 (1999).

2.  The criteria for an evaluation in excess of 20 percent, 
from March 21, 1998, for gouty arthritis of the right 
shoulder, left ankle, and first and fifth toes of the right 
foot, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.59, 
4.71a, Diagnostic Codes 5017-5002, 5201, 5271 (1999).

3.  The criteria for an evaluation in excess of 20 percent, 
from March 21, 1998, for gouty arthritis of the left (minor) 
shoulder with limitation of motion and pain, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.321(b)(1), 4.1-4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic 
Codes 5017-5002, 5201 (1999).

4.  The criteria for an evaluation of 40 percent, from March 
1998, for degenerative joint disease of the lumbar spine with 
painful motion, have been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.40-4.45, 
4.59, 4.71a, Diagnostic Codes 5292, 5294, 5295 (1999).

5.  The criteria for an evaluation in excess of 30 percent, 
for gouty arthritis of the right  knee with limitation of 
extension and pain on motion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5017-5002, 
5260, 5261 (1999).

6.  The criteria for an evaluation in excess of 30 percent, 
for gouty arthritis of the left knee with limitation of 
extension and pain on motion, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1-
4.14, 4.40-4.45, 4.59, 4.71a, Diagnostic Codes 5017-5002, 
5260, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that his service-connected gouty 
arthritis disabilities have worsened, thereby warranting 
higher evaluations.  As a preliminary matter, the Board finds 
that the veteran's claim is plausible and thus well-grounded 
within the meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation for a service-connected disability 
generally is a well-grounded claim).

The Board is satisfied that VA has fulfilled its duty to 
assist the veteran in developing his claim.  Private and VA 
treatment records have been obtained and associated with the 
claims file.  The veteran was examined by VA examination in 
November 1995 and March 1998.  There is no indication of any 
additional pertinent records that have not been obtained.  No 
further assistance to the appellant is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (1999).  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in the Schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). The Board notes that 
under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.45.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  
Moreover, it is the intention of the rating schedule to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joints.  See 38 C.F.R. § 4.59.

Gout is evaluated under the rating code for rheumatoid 
arthritis.  38 C.F.R. § 4.71a, Code 5017.  Rheumatoid 
arthritis as an active process with constitutional 
manifestations associated with active joint involvement that 
is totally incapacitating is evaluated as 100 percent 
disabling.  When there is less symptomatology than the 
criteria for a 100 percent rating but with weight loss and 
anemia productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times a 
year or a lesser number over prolonged periods, a 60 percent 
evaluation is assigned.  Symptom combinations productive of 
definite impairment of health objectively supported by 
examination findings or incapacitating exacerbations 
occurring three or more times a year are evaluated as 40 
percent disabling.  One or two exacerbations a year in a 
well-established diagnosis are evaluated as 20 percent 
disabling.  For residuals of rheumatoid arthritis, such as 
limitation of motion or ankylosis, the disability is rated 
under the appropriate diagnostic codes for the specific 
joints involved.  Where, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the codes a rating of 10 percent is for application for each 
such major joint or group of minor joints affected by 
limitation of motion, to be combined, not added under 
diagnostic code 5002.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  The 
ratings for the active process will not be combined with the 
residual ratings for limitation of motion or ankylosis.  The 
higher evaluation will be assigned. 38 C.F.R. § 4.71a, Code 
5002.

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the veteran was 
granted service connection for chronic minimal arthritis of 
the sacroiliac, bilaterally, by a March 1946 rating decision.  
The assigned evaluation was noncompensable, effective June 
1945. 

A December 1976 rating decision assigned a 30 percent 
evaluation from October 1976 for gouty arthritis of the right 
shoulder, left knee, left ankle and sacroiliac, bilateral.  
An April 1996 rating decision assigned a 40 percent 
evaluation from September 1995, for gouty arthritis of the 
shoulders, knees, left ankle, sacroiliac, and first and fifth 
toes of the right foot.  The veteran appealed that decision 
as to the assigned evaluation.  

During the course of appeal, a January 1998 rating decision 
granted the veteran separate evaluations with respect to his 
gouty arthritis.  That rating decision assigned evaluations 
of 30 percent from October 1976, and of 40 percent from 
September 1995, for gouty arthritis of the shoulders, left 
ankle, sacroiliac, and first and fifth toes of the right 
foot, under Diagnostic Code 5002.  The rating decision 
assigned a 30 percent evaluation for gouty arthritis of the 
right knee; and a 30 percent evaluation for gouty arthritis 
of the left knee.  These latter two evaluations were made 
under Diagnostic Code 5002-5257.  The combined evaluation was 
70 percent, effective September 1995. 

An April 1999 rating decision continued the separate 
evaluations of 30 percent for gouty arthritis of the right 
knee and 30 percent for gouty arthritis of the left knee.  
These evaluations were made pursuant to Diagnostic Code 5017-
5260.  The April 1999 rating decision also continued an 
evaluation of 40 percent from September 1995 to March 20, 
1998 for gouty arthritis of the shoulders, left ankle, 
sacroiliac, and first and fifth toes of the right foot, under 
Diagnostic Code 5017-5002 .  However, that rating decision 
granted separate ratings, effective from March 21, 1998: a 
separate 20 percent evaluation for gouty arthritis of the 
left shoulder, under Diagnostic Code 5201; a separate 20 
percent evaluation for gouty arthritis of the right shoulder, 
left ankle, and first and fifth toes of the right foot, under 
Diagnostic Code 5017; and a separate 10 percent evaluation 
for degenerative joint disease of the lumbar spine with 
painful motion (formerly designated gouty arthritis of the 
sacroiliac), under Diagnostic Code 5292.  The combined 
evaluations were 30 percent, effective October 1976; 70 
percent, effective September 1995; and 80 percent effective 
from March 1998).  A bilateral factor of 5.1 percent was 
added for Diagnostic Codes 5260 (formerly rated as Diagnostic 
Code 5257).

The current appeal stems from a request received on September 
19, 1995, in which the veteran sought an increased evaluation 
for his service-connected gouty arthritis disability.  VA 
outpatient treatment reports dated in 1995 show that the 
veteran was hospitalized in September 1995 for complaints of 
pain in the right foot, increased numbness, and increased 
swelling in the right foot for one month.  On examination he 
was found to have cellulitis of the right foot.  Outpatient 
treatment notes in September and October 1995 show treatment 
for various conditions and disorders. 

The report of a November 1995 VA orthopedic examination for 
joints indicates the veteran complained of intermittent left 
and right knee pain and left shoulder pain, as well as more 
severe back pain.  At that time the veteran was reported to 
be able to walk one-half block.  The report noted that on 
examination there was no swelling or deformity.  The report 
indicated that there was no subluxation or lateral 
instability, non-union, with loose motion, or malunion of the 
knees.  Range of motion of the knees was from 0 to 100 
degrees, bilaterally.  Range of motion of the left shoulder 
was with flexion to 150 degrees; extension to 30 degrees; 
rotation to 60 degrees; abduction to 120 degrees; and 
adduction to 20 degrees.  X-ray examination revealed severe 
degenerative joint disease of the left and right knees; and 
moderate degenerative joint disease of the glenohumeral joint 
of the shoulder.  The report contains a diagnosis of 
rheumatoid arthritis.  

The report of a November 1995 VA orthopedic examination for 
the spine indicates the veteran complained of low back pain 
that was radiating down both legs, and which was increasing 
in intensity.  The veteran complained of night pain, and that 
pain increased when lying flat.  The report noted that on 
examination there was no postural deformities.  There was a 
loss of lumbar lordosis.  The musculature of the back was 
normal.  Range of motion of the back was with forward flexion 
to 80 degrees; backward extension to 10 degrees; left and 
right lateral flexion to 10 degrees, bilaterally; and left 
and right rotation to 20 degrees, bilaterally.  The examiner 
noted that there was objective evidence of pain on right 
lateral flexion.  With respect to evidence of neurological 
involvement, the examiner noted that there was mild weakness 
of the right ankle dorsiflexors.  X-ray examination revealed 
severe degenerative joint disease of the lumbar spine.  The 
report contains a diagnosis of lumbar degenerative disc 
disease.  

VA treatment records from 1996 show that the veteran was 
hospitalized for low back pain from February to July 1996, 
during which time he underwent corpectomy at T12-L1 with 
anterior fusion in April.  During hospitalization work-up 
revealed diffuse facet pathology as well as T12-L1 vertebral 
instability.  After surgery he was transferred to 
rehabilitation service in May 1996.  The hospital report 
noted that rheumatology was consulted for the veteran's 
severe bilateral knee arthritis.  Knee X-rays showed severe 
degenerative joint disease, for which the veteran underwent 
steroid injections of the knees in June 1996, with relief of 
pain.  At discharge in July, the veteran was transferred from 
bed to wheelchair.  The report noted that at that time, the 
bilateral upper extremity strength was 4+/5 throughout and 
bilateral lower extremity strength had improved from 3+ to 4- 
throughout.  1996 VA treatment reports after hospitalization 
show follow-up treatment for the veteran's back and knee 
symptomatology.  A September 1996 VA treatment note contains 
an impression of status post anterior spinal fusion T12-L1 
corpectomy; and indicated that the veteran was ambulatory for 
a short distance with a walker.

The report of a March 1998 VA orthopedic examination for 
joints indicated that the veteran had spinal stenosis; and 
that he complained of pain and stiffness in the low back, 
knees and shoulder.  The report indicated that the pain was 
more severe in the low back than in the knees, and the pain 
in the knees was more severe than that in the shoulder.  
Treatment with Motrin provided mild relief.  The symptoms 
were precipitated by any standing, working, or bending.  The 
report indicated that the symptoms were marked, and that the 
veteran used a wheel chair and walker, and must use a wheel 
chair most of the time.  The report also noted that the 
veteran had had a lumbar surgical bone graft in 1996.  

The March 1998 VA examination report noted that on 
examination there was pain at the knees, back and shoulder 
throughout the ranges of motion at all degrees.  The report 
indicated that the extent of limitation of range of motion or 
joint function during flare-ups was marked.  The examiner 
noted objective evidence of tenderness of the lumbar spine; 
and noted that with assistance the veteran walked slowly and 
slumped over.  Regarding the knees, the examiner noted that 
bilaterally, the knees could flex only to 90 degrees, and was 
unable to extend fully.  Stability was found to be normal.  
Regarding the left shoulder, range of motion was with forward 
flexion to 180 degrees; abduction of the left shoulder was 
noted to be only to 90 degrees, with normal range noted to be 
from zero to 180 degrees.  External rotation was to 70 
degrees.  Internal rotation was to 30 degrees.  The 
examination report indicated that range of motion was normal 
for elbow flexion, forearm supination, forearm pronation, 
wrist dorsiflexion, wrist palmar flexion, wrist radial 
deviation, and wrist ulnar deviation.  The report indicated 
that X-ray examination revealed degenerative joint disease.  
The report contains diagnoses of (1) degenerative joint 
disease of the lumbar spine; (2) spinal stenosis; (3) gouty 
arthritis of the left shoulder, both knees, and both feet; 
(4) and history of bone graft of the lumbar spine.  

The report of a March 1998 VA orthopedic examination for feet 
indicates the veteran complained of chronic ache at the feet 
and toes, for which he received relief by taking Motrin.  He 
indicated that he had flare-ups and that precipitating 
factors included weight bearing and other unknown factors.  
He indicated that the extent of limitation of range of motion 
or joint function during flare-ups was marked.  He reported 
that he used a wheel chair and walker, and that he was unable 
to stand or walk without assistance.  The report indicated 
that the veteran was numb at the feet, and that he walked 
stooped.  The report contains diagnoses of (1) diabetic 
neuropathy; and (2) gouty arthritis of the feet.  

With respect to all of the issues on appeal here, the Board 
has assessed whether a higher rating is warranted for any 
active arthritic process, pursuant to 38 C.F.R. § 4.71a, 
Diagnostic Codes 5002-5017, for gouty arthritis.  The Board 
notes that for a higher rating under Diagnostic Code 5002, 
without consideration of chronic residuals of gouty 
arthritis, clinical evidence of an active arthritic process 
is required.  An active arthritic process has not, however, 
been diagnosed by the examiners or demonstrated by laboratory 
or other studies.

To determine whether an increase is warranted under 
Diagnostic Code 5002 for chronic residuals of gouty 
arthritis, the Board has considered rating criteria for 
residuals such as limitation of motion under appropriate 
rating codes.  38 C.F.R. § 4.71a (1999).  

38 C.F.R. § 4.71a, Diagnostic Code 5201 provides that with 
shoulder and arm motion limited to 25 degrees from the side, 
a 40 percent evaluation is warranted for the major extremity 
and 30 percent for the minor.  With motion limited to midway 
between the side and shoulder level, a 30 percent evaluation 
is warranted for the major extremity and 20 percent for the 
minor.  With motion limited to the shoulder level, both 
extremities are rated at 20 percent.

38 C.F.R. § 4.71a, Diagnostic Code 5271 provides a 10 percent 
rating for moderate ankle limitation of motion and a 20 
percent rating for marked limitation of motion.  Ankylosis of 
the ankle is evaluated under the criteria for Diagnostic Code 
5270, under Diagnostic Code 5272 for ankylosis of the 
subastragalar or tarsal joint, or under Diagnostic Code 5273 
for malunion of os calcis or astragalus.  However, there is 
no indication in the record of ankylosis to warrant 
consideration under these latter codes.

The diagnostic codes for foot disabilities, Codes 5276 
through 5284, do not include a diagnostic code specifically 
for limitation of motion of individual toes.  Under 
Diagnostic Code 5002, when limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  For the purpose of 
rating disability from arthritis, multiple involvements of 
the interphalangeal, metatarsal and tarsal joints of the 
lower extremities are considered groups of minor joints, 
ratable on a parity with major joints.  38 C.F.R. § 4.45(f).

38 C.F.R. § 4.71a, Diagnostic Code 5294 provides for the 
evaluation of sacroiliac injury and weakness, and Diagnostic 
Code 5295 provides for the evaluation of lumbosacral strain.  
With characteristic pain on motion, a rating of 10 percent is 
provided. Under either 5294 or 5295, where there is muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in standing position, a rating of 20 
percent is provided.  When severe lumbosacral strain with 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion is 
present, a rating of 40 percent is provided.

1.  Gouty Arthritis of the Shoulders, Left Ankle, Sacroiliac, 
and First and Fifth Toes of the Right Foot From September 
1995 to March 1998

Disability for gouty arthritis of the shoulders, left ankle, 
sacroiliac, and first and fifth toes of the right foot, is 
evaluated as 40 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5017-5002, effective from September 1995 to 
March 1998.  On review of the relevant clinical record, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim for an increase during this time period 
for the gouty arthritis of the shoulders left ankle, 
sacroiliac, and first and fifth toes of the right foot.  As 
noted above, there is no evidence of an active rheumatoid 
arthritis process to warrant an increase under the criteria 
of Diagnostic Code 5002 pertaining to active process.  

The Board has considered whether an increase is warranted for 
residuals of gouty arthritis.  However, the Board does not 
find that the veteran meets the criteria for an increase 
under appropriate rating codes for residuals such as 
limitation of motion.  During examination in November 1995, 
there was no evidence of residual impairment of the right 
shoulder.  Under Diagnostic Code 5201, a compensable 
evaluation is not warranted for left shoulder impairment due 
to limitation of motion of the arm since the veteran was able 
to abduct his left arm to 140 degrees.  
The November 1995 examination does not show any complaints or 
evidence of residual disability pertaining to the veteran's 
left ankle or right foot.  

There are complaints of back pain and evidence pertaining to 
the veteran's low back as discussed above.  Under Diagnostic 
Code 5292, the criteria for a 40 percent evaluation include 
findings reflective of a severe limitation of motion of the 
lumbar spine.  Under Diagnostic Codes 5294 and 5295, the 
criteria for a 40 percent evaluation requires findings 
reflective of a severe symptoms, manifested by listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, a marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  The 
November 1995 VA examination report shows findings of severe 
degenerative joint disease of the lumbar spine.  The veteran 
is already assigned a 40 percent evaluation, which is the 
highest rating allowed under Diagnostic Codes 5292 and 5294, 
5295.  Consequently, evaluation under these codes would not 
yield a higher evaluation for the veteran for his gouty 
arthritis of both shoulders, left ankle, sacroiliac, and 
first and fifth toes of the right foot.  

On consideration of the clinical record as a whole from 
September 1995 to March 1998, the Board does not find a basis 
for an increase for the service-connected gouty arthritis of 
both shoulders, left ankle, sacroiliac, and first and fifth 
toes of the right foot.  The Board has reviewed the entire 
record during this period including the report of the 
November 1995 VA examination as discussed above.  However, 
the Board finds that the preponderance of the evidence is 
against an increase on this issue.




2.  Gouty Arthritis of the Right Shoulder, Left Ankle, and 
First and Fifth Toes of the Right Foot From March 1998

The veteran's gouty arthritis of the right shoulder, left 
ankle, and first and fifth toes of the right foot is 
evaluated as 20 percent disabling from March 1998 under 
38 C.F.R. § 4.71a, Diagnostic Code 5017-5002.  Again, there 
is no evidence of an active process to warrant an increase 
under pertinent criteria regarding this issue.  The Board has 
reviewed the entire record on this issue including the March 
1998 VA examination report, which shows no evidence of 
residual disability such as limitation of motion, associated 
with the right shoulder or left ankle.  That report shows 
that the veteran had complaints of chronic pain in the feet 
at the toes, marked limitation of motion of the feet during 
flare-ups, a noted inability to stand or walk without 
assistance; and evidence of pain on motion as well as 
numbness.  

Under the Schedule, a rating may be assigned to several foot 
disabilities, if shown.  These are flatfoot (Code 5276), weak 
foot (Code 5277), claw foot (Code 5278), metatarsalgia (Code 
5279), hallux valgus (Code 5280), hammer toe (Code 5282), and 
malunion or nonunion of the tarsal or metatarsal bones (Code 
5283).  38 C.F.R. § 4.71a (1999).  However, the medical 
evidence does not show that any of these conditions have been 
demonstrated generally, or that a compensable evaluation is 
warranted under any pertinent diagnostic code for limitation 
of motion of the first and fifth toes of the right foot.  

Therefore, the Board does not find a basis for an increase 
for gouty arthritis of the right shoulder, left ankle, and 
first and fifth toes of the right foot from March 1998, based 
on schedular criteria for residuals of gouty arthritis.  The 
RO assigned a 20 percent evaluation under criteria for rating 
gout when specific joints warranted noncompensable 
evaluations, but there was evidence of periodic 
exacerbations.  In this regard, the Board finds no evidence 
of more than one or two exacerbations per year to warrant an 
evaluation in excess of 20 percent.  Therefore, based on a 
consideration of the pertinent evidence and law, an increase 
is denied for gouty arthritis of the right shoulder, left 
ankle, and first and fifth toes of the right foot from March 
1998.    

3.  Gouty Arthritis of the Left (Minor) Shoulder, With 
Limitation of Motion and Pain, From March 1998

The veteran's gouty arthritis of the left (minor) shoulder, 
with limitation of motion and pain, is evaluated as 20 
percent disabling from March 1998 under 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  The medical evidence, including the 
March 1998 VA examination report, shows that the veteran was 
able to abduct his left shoulder to 90 degrees.  Under 
Diagnostic Code 5201, this limitation of motion of the minor 
arm warrants a 20 percent evaluation.  An increase is not 
assignable unless the veteran was shown to be limited to 25 
degrees from his side.  There is no showing of any other 
residual disability that would warrant an increase under any 
other  diagnostic codes pertaining to the shoulder.  As 
indicated in the March 1998 VA examination, the veteran's 
major complaints of pain related to his low back and knees, 
with lesser pain reported in the shoulder.   

4.  Degenerative Joint Disease of the Lumbar Spine From March 
1998

The veteran's degenerative joint disease of the lumbar spine 
with painful motion, is evaluated as 10 percent disabling 
from March 21, 1998 under 38 C.F.R. § 4.71a, Diagnostic Code 
5292.  Under that code, the criteria for a 10 percent 
evaluation include findings reflective of a slight limitation 
of motion of the lumbar spine.  A 20 percent evaluation 
include findings reflective of a moderate limitation of 
motion warrants.  A severe limitation of motion of the lumbar 
spine warrants a 40 percent evaluation.  

The veteran may also be evaluated under Diagnostic Code 5295.  
Under that diagnostic code, the criteria for a 10 percent 
evaluation requires findings reflective of lumbosacral strain 
with characteristic pain on motion.  A 20 percent evaluation 
requires findings reflective of lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position.  A 40 percent 
evaluation requires findings reflective of a severe 
lumbosacral strain, manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  

After a careful review of the record, and after resolving 
reasonable doubt in the veteran's favor, it is the judgment 
of the Board that the record supports a 40 percent evaluation 
for his service-connected degenerative joint disease of the 
lumbosacral spine from March 21, 1998.  In this regard, the 
Board has taken careful note of the evidence contained in the 
March 1998 VA examination report.  That report noted marked 
symptoms of low back pain and stiffness, that the veteran 
must use a wheel chair most of the time but also uses a 
walker; that with assistance he walked slowly and slumped 
over; and that he was with pain during any range of motion.  
The examiner felt that there was marked limitation of motion 
or joint function during flare-ups.  The Board also notes 
prior treatment and substantial hospitalization and surgery 
for the veteran's  back pathology in 1996.  

The Board has also considered the veteran's complaints 
indicating constant and severe pain.  This, combined with his 
loss of range of motion as shown by his stooped over stance 
and his slow ambulation, indicates a substantial hindrance in 
normal daily activity.  The Board notes as well his 
complaints that his low back pain has increased over the 
years, which correlates with the reported clinical findings 
of progressive degenerative joint disease of the lumbar 
spine.    

On the basis of the foregoing, the Board finds that the 
symptomatology associated with the veteran's service-
connected low back disability is productive of a severe 
limitation of motion of the lumbar spine.  Therefore, after 
reviewing the total clinical record, a 40 percent evaluation 
is assigned.  

However, the Board does not find that a higher evaluation is 
warranted.  The highest rating allowed under Diagnostic Codes 
5292 and 5295 is 40 percent.  Consequently, evaluation of his 
service-connected degenerative joint disease of the lumbar 
spine under either of those diagnostic codes would not yield 
a higher evaluation for the veteran.  A low back strain 
disability may be rated under 38 C.F.R. § 4.71a, Diagnostic 
Code 5289, for ankylosis.  However, ankylosis (bony fixation) 
has not been clinically demonstrated or diagnosed.

While there may be limitation of motion, the reported 
findings as to range of motion do not show more than severe 
loss of motion, even when consideration is given to 
additional loss of motion due to pain, weakness, fatigue and 
incoordination.  Findings in the March 1998 VA examination 
indicate that there was evidence of functional loss due to 
pain.  However, although the examiner felt that the veteran 
had marked loss of function during flare-ups, the examiner 
did not indicate that there were definite findings of 
fatigability and incoordination; or that the overall 
impairment due to limitation of motion of the lumbar spine 
was greater than severe.  

In conclusion, on reviewing the evidence of record, for the 
period from March 21, 1998, the Board does not find a basis 
for an increase in excess of the 40 percent rating granted 
here for the veteran's service-connected low back disability.  
The veteran's level of impairment due to his lumbar 
disability is shown to manifest severe limitation of 
lumbosacral motion.  The veteran's service-connected back 
disability therefore does not show the criteria necessary for 
a higher evaluation than 40 percent under any of the relevant 
diagnostic codes.

5.  Gouty Arthritis of the Left and Right Knees, With 
Limitation of Extension and Pain

The veteran's two knee disabilities, involving gouty 
arthritis with limitation of extension and pain are each 
evaluated as 20 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5017; and § 4.72, Diagnostic Code 5260.  

Knee disability may be evaluated as to limitation of flexion 
or extension of the leg. Under Diagnostic Code 5260, 
limitation of knee flexion is assigned a 30 percent 
evaluation when the limitation is to 15 degrees.  Under 
Diagnostic Code 5261, limitation of knee extension is 
assigned a 50 percent evaluation when the limitation is to 45 
degrees, a 40 percent evaluation when the limitation is to 30 
degrees, and a 30 percent evaluation when the limitation is 
to 20 degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5260, 
5261.

Impairment of a knee involving recurrent subluxation or 
lateral instability is assigned a 30 percent evaluation when 
the disability is severe.  38 C.F.R. § 4.71a, Diagnostic Code 
5257.

Limitation of extension of the knee to 45 degrees is 
evaluated as 50 percent disabling. Limitation of extension to 
30 degrees receives a 40 percent evaluation. 20 degrees of 
extension is evaluated as 30 percent disabling. Limitation of 
extension to 15 degrees merits a 20 percent evaluation. 
Limitation of extension to 10 degrees is evaluated as 10 
percent disabling. Limitation of extension to 5 degrees is 
evaluated as 0 percent disabling. 38 C.F.R. § 4.71a, Code 
5261. Flexion that is limited to 15 degrees is evaluated as 
30 percent disabling. Limitation of flexion to 30 degrees 
merits a 20 percent evaluation. Limitation of flexion to 45 
degrees warrants a 10 percent evaluation. Limitation of 
flexion to 60 degrees is evaluated as zero percent disabling. 
38 C.F.R. § 4.71a, Code 5260.

The Board has considered whether either of the appellant's 
right and left knee disabilities could be assigned an 
evaluation greater than 30 percent based on limitation of 
motion.  The range of motion testing for extension and 
flexion in the appellant's knees revealed a range of motion 
from 0 to 100 degrees, bilaterally, in November 1995.  In 
March 1998, the veteran could flex only to 90 degrees, and 
the examiner noted that the veteran was unable to extend 
fully.  The Board notes that the veteran is already assigned 
the maximum rating allowed for limitation of flexion, and the 
clinical evidence does not show that extension is limited to 
an extent required for an evaluation in excess of 30 percent, 
for either knee.  Therefore, the Board finds that an 
evaluation greater than 30 percent is not warranted for his 
right knee or left knee disability based on limitation of 
motion.

As there is no clinical evidence of ankylosis, there is no 
basis for an increase under  provisions of Diagnostic Code 
5256, which provides for evaluation for knee  ankylosis.  
Also, the most recent VA examination findings do not show 
impairment of the tibia and fibula with nonunion, with loose 
motion, requiring a brace, as to warrant an increase under 38 
C.F.R. § 4.71a, Diagnostic Code 5262.  Moreover, there is no 
evidence of instability so as to warrant an increase under 
Diagnostic Code 5257, which provides for evaluation of knee 
impairment due to recurrent subluxation or lateral 
instability.

Consideration has also been given to the provisions of 38 
C.F.R. §§ 4.40 and 4.45, See DeLuca v. Brown, 8 Vet. App. 
202, 206 (1995), as well as to 38 C.F.R. § 4.59. While the 
appellant complains of chronic pain in his knees, the Board 
does not find that such pain has resulted in functional 
disability in excess of that contemplated in the 30 percent 
evaluations already assigned to each knee.  He walked slowly 
at the March 1998 VA examination, and there was no finding of 
swelling in the knee.  The Board finds that the 30 percent 
evaluation currently assigned to each knee disability 
adequately contemplates findings of limitation of motion and 
functional impairment due to pain.  Therefore, an increase 
for either knee disability is not warranted and is denied.

In reaching the foregoing determinations with respect to all 
of the issues on appeal here, the Board has considered the 
complete history of the respective disabilities.  The Board 
has also considered the pertinent clinical manifestations of 
these disabilities and the effect on the veteran's earning 
capacity, as well as the effects upon his ordinary activity.  
See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  The functional 
impairment which can be attributed to pain or weakness has 
also been considered, see 38 C.F.R. §§ 4.40, 4.45, 4.59, and 
DeLuca, 8 Vet. App. at 206.

The Board's review of the record shows that the veteran has 
not asserted that the respective schedular ratings are 
inadequate.  Further, the record in this case presents no 
evidence or argument to reasonably indicate that the 
provisions of 38 C.F.R. Part 4, § 3.321(b)(1) (1999) are 
potentially applicable.  Nor is there evidence of 
circumstances which the appropriate officials might find so 
"exceptional or unusual" as to warrant an extraschedular 
rating. Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Accordingly, the Board will not address the issue of benefit 
entitlement under the provisions of 38 C.F.R. Part 4, § 
3.321(b)(1) (1999).  The issue of entitlement to a total 
disability rating based on unemployability due to service-
connected disabilities has been referred to the RO for 
development and adjudication.


ORDER

An evaluation in excess of 40 percent, from September 19, 
1995 to March 20, 1998, for gouty arthritis of both 
shoulders, left ankle, sacroiliac, and first and fifth toes 
of the right foot is denied.

An evaluation in excess of 20 percent, from March 21, 1998, 
for gouty arthritis of the right shoulder, left ankle, and 
first and fifth toes of the right foot is denied.

An evaluation in excess of 20 percent, from March 21, 1998, 
for gouty arthritis of the left (minor) shoulder with 
limitation of motion and pain is denied.

A 40 percent evaluation from March 21, 1998, for degenerative 
joint disease of the lumbar spine with painful motion is 
granted, subject to controlling regulations governing the 
payment of monetary benefits.

An evaluation in excess of 30 percent for gouty arthritis of 
the right knee with limitation of extension and pain on 
motion is denied

An evaluation in excess of 30 percent for gouty arthritis of 
the left knee with limitation of extension and pain is 
denied.



		
	F. JUDGE FLOWERS 
	Member, Board of Veterans' Appeals


 

